Citation Nr: 1004474	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-37 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a left knee disability, diagnosed as status-post pre-
tibial tubercle ossicle excision with degenerative changes. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1986 to May 1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2007 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The Veteran also requested a Travel Board hearing in 
connection with the current claim.  The hearing was 
scheduled and subsequently held in May 2009.  The Veteran 
and his spouse testified before the undersigned Veterans Law 
Judge (VLJ) and the hearing transcript is of record.  
Following the hearing, the record was left open for a period 
of 60 days to allow the Veteran the opportunity to submit 
additional evidence in support of the current claim.  The 
Veteran submitted additional VA treatment records with a 
waiver of RO jurisdiction.

A review of the Veteran's hearing transcript indicates that 
he may be raising claims of secondary service connection for 
a right knee disability and a psychiatric disability.  The 
agency of original jurisdiction should take appropriate 
steps regarding this.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

VA has a duty to assist veterans to obtain evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  This duty to assist includes 
providing a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that when a veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992)).  

Here, the Board finds that a new VA examination is warranted 
as the Veteran has not been afforded a VA examination since 
January 2007 and pertinent medical evidence bearing on his 
disability has been received since that time.  Moreover, the 
Veteran and his spouse testified in May 2009 that his left 
knee disability resulted in lost time from work and the 
inability to perform certain activities.  Thus, the Veteran 
should be provided a new VA examination to ascertain the 
nature and severity of his service-connected left knee 
disability.    

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992). Therefore, the RO should 
request all VA medical records pertaining to the Veteran 
that are dated from November 9, 2007, to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the Veteran that are dated 
from November 9, 2007 to the present.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his left knee disorder.  
Such tests as the examining physician deems 
necessary should be performed.  All findings 
should be reported in detail.  The examiner 
should specifically address the following:

a) Report the veteran's range of motion of 
the left knee in degrees.  

b) State whether there is objective 
evidence of lateral instability or 
subluxation of the left knee and if so, 
the degree (i.e., slight, moderate, 
severe) of such instability and/or 
subluxation should be discussed.

c) State whether the left knee exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the service 
connected left knee disability and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to any 
weakened movement, excess fatigability, or 
incoordination.

d) Give an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the left 
knee is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

3.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


